Citation Nr: 0710734	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran alleges that limitations associated with his 
service-connected heart disability precludes his gainful 
employment.  Based upon the evidence of record, the veteran 
obtained his General Education Diploma (GED) and attended 
trade school, specializing in appliance repair work and 
automotive mechanic.  He worked as a riveter at Boeing and a 
stock picker for a timber company.  The veteran's last 
position was a gas station attendant in 1983.  

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities.  Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3,341, 4.16, 
4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The record reflects that, in June 1987, the veteran was 
awarded Social Security disability benefits based on his 
heart disability.  While the Social Security Administration 
(SSA) decision awarding him benefits is of record, there is 
no indication that a request has been made for the records 
from the SSA which were relied upon in making the June 1987 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 
370, 372 (1992).  Specifically, the June 1987 SSA disability 
determination shows that a board certified specialist with a 
cardiac subspecialty testified that the veteran has ischemic 
heart disease, and based upon his testimony and the medical 
evidence of record, it was determined that the veteran's 
disability precludes him from working "at least 12 
continuous months."  

Although the board certified specialist's findings are noted 
in the June 1987 SSA decision, there is no indication as to 
whether the specialist submitted any records or a written 
report.  Consequently, a request must be made for the records 
from the SSA which were relied upon in making the June 1987 
disability determination, to specifically include any records 
or reports from the specialist who testified at the hearing.  
Any such records must be associated with the claims file 
prior to a final adjudication of the veteran's claim.

Furthermore, the Board notes that the RO recently received 
information indicating that the veteran started receiving SSA 
benefits again in February 2006.  However, there is no 
information of record explaining the basis of this more 
recent award, and no indication that the RO attempted to 
obtain the records that formed the basis of this award.  Such 
records must also be associated with the claims file prior to 
a final adjudication of the veteran's claim.

Also, while the veteran has had several VA medical 
examinations pertaining to his service-connected 
disabilities, the record is devoid of any specific opinion 
pertaining to the impact of his service-connected 
disabilities on his employability.  Thus, additional medical 
development is necessary to determine the effect of the 
veteran's service-connected disabilities on his overall 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact SSA and request 
any relevant records from that agency that 
pertain to any claim for benefits filed by 
the veteran, to include copies of any 
decisions rendered with respect to the 
veteran.

2.  The AMC should schedule an examination to 
determine the nature and severity of the 
veteran's service-connected disabilities.  
The claims folder must be made available to 
and reviewed by the examiner.  The examiner 
should state whether it is at least as likely 
as not that any of the veteran's service-
connected disabilities preclude him from 
securing or following substantially gainful 
employment.  The report of examination should 
include a complete rationale for all opinions 
expressed.

3  Once such development is completed, 
readjudicate the claim for entitlement to a 
TDIU, to include the issue of whether 
referral for extraschedular consideration is 
warranted.  If the benefits remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case, and the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



